  8:19-cv-00491-RGK-PRSE Doc # 12 Filed: 08/31/20 Page 1 of 1 - Page ID # 83




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

JOSE    CARLOS              OLIVEIRA-
COUTINHO,
                                                          8:19CV491
                  Petitioner,

      vs.                                                  ORDER

SCOTT FRAKES, NDCS Director;

                  Respondent.


      IT IS ORDERED that: Petitioner’s motion for counsel (filing 2) is denied
without prejudice to reassertion for the reasons stated in the court’s Memorandum
and Order (filing 11) entered on this date.

      Dated this 31st day of August, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
